DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 7/25/2019 & 6/22/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 & 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent App. Pub. No. 2014/0354350 to Bowers et al.

	Regarding claim 1, Bowers teaches a broadband high power amplifier, the broadband high power amplifier comprising:
a signal input adapted to receive an input signal (figure 3: the signal carried by Zs);
at least one amplifier stage adapted to amplify the received input signal (figure 3: PA);
a signal output adapted to output the signal amplified by the at least one amplifier stage as an output signal (figure 3: the output of PA);
a monitoring unit adapted to monitor signal characteristics of the input signal and the output signal (figure 3: Control block; ¶¶ [0123]-[0124]); and
a control unit adapted to operate the at least one amplifier stage at an optimal operating point depending on the current 

	Regarding claim 2, Bowers teaches the broadband high power amplifier of claim 1 wherein the control unit is adapted to operate the at least one amplifier stage at an optimal operating point which achieves at least one predefined or selected optimization criterion (¶ [0123] & [0162]).

	Regarding claim 3, Bowers teaches the broadband high power amplifier of claim 1 wherein the control unit is adapted to adjust continuously or with preset increments an operation current or an operation voltage of at least one transistor or of at least one tube of the at least one amplifier stage to operate said amplifier stage at the optimal operation point (¶ [0123] & [0162]).

	Regarding claim 4, Bowers teaches the broadband high power amplifier of claim 3 wherein the control unit is adapted to adjust continuously or with preset increments a quiescent current or a supply voltage, respectively, of at least one transistor or of at least one tube of said at least one amplifier stage to operate the amplifier stage at the optimal operation point (¶ [0123] & [0162]).

	Regarding claim 5, Bowers teaches the broadband high power amplifier of claim 1 wherein the monitoring unit is adapted to monitor at the signal input of the amplifier stage of the broadband high power amplifier at least one of the following signal characteristics of the received input signal:
an average input power of the input signal,
a peak input power of the input signal (¶¶ [0159]-[0161]),
a frequency of the input signal,
a bandwidth of the input signal.

	Regarding claim 6, Bowers teaches the broadband high power amplifier of claim 1 wherein the monitoring unit is adapted to monitor at the signal output of the amplifier stage of the broadband high power amplifier at least one of the following signal characteristics of the output signal:
an average forward power,
a peak forward power (¶¶ [0159]-[0161]),
a phase of the forward signal,
an average reflected power,
a peak reflected power,
a phase of the reflected signal.


maximizing of forward power into a load connected to the signal output of the broadband high power amplifier (¶ [0121]);
maximizing a power efficiency of the broadband high power amplifier;
minimizing power dissipation of the broadband high power amplifier.

	Regarding claim 8, Bowers teaches the broadband high power amplifier of claim 1 wherein the optimal operating point of the amplifier stage is located inside a linear operation range of said amplifier stage (Bowers and all amplifiers inherently satisfy this limitation because optimal operation cannot occur outside the linear operation range).

	Regarding claim 9, Bowers teaches the broadband high power amplifier of claim 1 wherein the optimal operating point of the amplifier stage is located outside the linear operation range of said amplifier stage (Bowers and all amplifiers inherently satisfy this limitation because optimal operation cannot occur outside the linear operation range).

	Regarding claim 10, Bowers teaches the broadband high power amplifier of claim 1 wherein the amplifier stages comprise at least one of:
solid-state amplifier stages including power transistors (see, e.g., figure 5);
power tube amplifier stages comprising power tubes.

	Regarding claim 11, Bowers teaches the broadband high power amplifier of claim 1 wherein the amplifier stages comprise at least one of:
switched amplifier stages (figure 5 & ¶ [0124]);
conduction angle amplifier stages.

	Regarding claim 13, Bowers teaches an electromagnetic compatibility, EMC, test setup, the EMC test setup comprising:
at least one broadband high power amplifier used to amplify a continuous wave or pulsed RF test signal (figure 3), the broadband high power amplifier comprising:
a signal input adapted to receive an input signal (figure 3: the signal carried by Zs);
at least one amplifier stage adapted to amplify the received input signal (figure 3: PA);

a monitoring unit adapted to monitor signal characteristics of the input signal and the output signal (figure 3: Control block; ¶¶ [0123]-[0124]); and
a control unit adapted to operate the at least one amplifier stage at an optimal operating point depending on the current signal characteristics monitored by said monitoring unit (figure 3: Bias/Threshold voltage/Vdd tuner; ¶ [0124]).

	Regarding claim 14, Bowers teaches a method for operating a broadband high power amplifier having one or more amplifier stages, the method comprising the steps of:
monitoring signal characteristics of an input signal received at a signal input of an amplifier stage of said broadband high power amplifier and signal characteristics of an output signal output at a signal output of the amplifier stage of said broad band high power amplifier (figure 3: Control block; ¶¶ [0123]-[0124]); and
controlling the at least one amplifier stage of said broadband high power amplifier to operate at an optimal operation point depending on the monitored signal characteristics (figure 3: Bias/Threshold voltage/Vdd tuner; ¶ [0124]).

	Regarding claim 15, Bowers teaches the method of claim 14 wherein an operation current or an operation voltage of at least one transistor or of at least one tube of the amplifier stage is adjusted to continuously or with preset increments to operate the amplifier stage at the optimal operation point which is determined in response to the monitored signal characteristics according to at least one predefined or selected optimization criterion (see, e.g., ¶ [0192]).

	Regarding claim 16, Bowers teaches the method according of claim 14 wherein the monitored signal characteristics of the input signal comprise at least one of:
an average input power of the input signal,
a peak input power of the input signal (¶¶ [0159]-[0161]),
a frequency of the input signal,
a bandwidth of the input signal.

	Regarding claim 17, Bowers teaches the method according of claim 14 wherein the signal characteristics of the output signal comprises at least one of:
an average forward power,
a peak forward power (¶¶ [0159]-[0161]),
a phase of the forward signal,

a peak reflected power,
a phase of the reflected signal.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers in view of US Patent No. 6,621,336 to Johnson.

	Regarding claim 12, Bowers teaches the broadband high power amplifier claim 1 but does not teach explicitly wherein the at 
	However, Johnson teaches wherein the at least one amplifier stage comprises a passive or active cooling device adapted to cool the respective amplifier stage (column 3 lines 47-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the cooling device of Johnson with the amplifier of Bowers in order to provide longer operational life and higher operating efficiency for the amplifier by controlling the operating temperature of the amplifier.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent App. Pub. No. 2015/0171768 to Perreault et al. discloses a power amplifier with capacitive energy transfer.
United States Patent No. 7,783,272 to Magnusen discloses dynamic performance control of a broadband tuner.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        
3/12/2022